Title: From James Madison to Edmund Pendleton, 17 May 1789
From: Madison, James
To: Pendleton, Edmund


Dear SirN. York May 17. 1789
Your favor of the 3d. instant was not recd. till two days ago. It is not certain however that the post office is chargeable with the delay, the date of its receipt stamped at Fredg. being the 16th. of the month.
The progress of our revenue system continues to be slow. The bill rating the duties is still with the Senate. It is said that many alterations will be proposed, consisting of reductions cheifly. It is said also that the proposition for putting G. B. on the same footing with our allies in all respects, prior to a treaty with her, will have a majority in that House and will undergo another agitation in the House of Reps. It had before three trials in the latter, but it lost ground in each, and finally was in a minority of 9 or 10 agst. near 40. I think it an impolitic idea as it relates to our foreign interest, and not less so perhaps as it relates to the popular sentiment of America, particularly of Virga and still more particularly of that part of it which is already most dissatisfied with the new Government.
I communicated your compliments to the President, who received them with professions of his great esteem & regard for you, & desired me to make the proper returns for them.
The inclosed papers render it needless to add more than that I am with great affection & respect Your Obedt. servt
Js. Madison Jr
